IN THE SUPREME COURT OF THE STATE OF DELAWARE

TOMER HERZOG and                  §
DANIEL KLEINBERG,                 §
                                  §             No. 160, 2021
      Defendants Below,           §
      Appellants/Cross-Appellees, §
                                  §             Court Below: Court of Chancery
      v.                          §             of the State of Delaware
                                  §
GREAT HILL EQUITY PARTNERS §
IV, LP, GREAT HILL INVESTORS      §             C.A. No. 7906
LLP, FREMONT HOLDCO, INC., and §
BLUESNAP, INC. (F/K/A PLIMUS), §
                                  §
      Plaintiffs Below,           §
      Appellees/Cross-Appellants. §

                            Submitted: December 1, 2021
                            Decided:   December 20, 2021

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

                                       ORDER

      Now this 20th day of December 2021, the Court having considered this matter on

the briefs and oral arguments of the parties and the record below, and having concluded

that the same should be affirmed on the basis of and for the reasons assigned by the Court

of Chancery in its Order dated December 31, 2020, and its Amended Final Order and

Judgment dated April 22, 2021;

      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice